Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 29,
2014.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00491-CV


 APRIL BROWN, DAVID RAFFERTY, STEVE GANN, KATHY HILTON,
        IRENE GARCIA AND STEVE STUCKEY, Appellants

                                       V.

 WILLIAM HENSLEE, TOM JENKINS, TROY JONES, DAVID MARKS,
   BARNARD PEARL, THOMAS WALSH, STAN WILLIAMS, JACK
        EREIRA AND ANDREW ROSENBERG’S, Appellees

                     On Appeal from the 127th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-56653


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed May 22, 2014. On July 23, 2014,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.
                                                  PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.




                                        2